Title: From Thomas Jefferson to John Griscom, 16 January 1825
From: Jefferson, Thomas
To: Griscom, John


Dear Sir
Monticello
Jan. 16. 25
I return you, by this mail, Russell’s book with many thanks for the use of it. indeed it has been of much use to me, as the state and course of education in Great Britain was not well known to me. a bookseller of Philadelphia undertook to import for me a copy, and to have it here by April last. on enquiring of him some time after that period, he informed me his correspondent in London assured him he could not find a copy there. this has occasioned me to keep yours longer than I had expected. I lately recieved, and very unexpectedly a copy thro’ the attentions of a friend in Boston, who happened to know I had been disappointed in getting one.The opening of our Institution now awaits nothing but the arrival of three Professors engaged in England and who were to have sailed in Oct. or November. of their actual sailing however we have not heard, but now hourly expect them.With my thanks for the kind use of your book, be pleased to accept the assurance of my great esteem and respect.Th: Jefferson